DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closes prior art of record, known by Nakazono et al. (US Serial No. 2015/0239293), teaches a pneumatic tire including an inner liner made of a polymer sheet, and the polymer sheet is made of a polymer composition [0011].  The polymer composition includes a polymer component of styrene-isobutylene-styrene triblock copolymer by greater than or equal to 5 mass % and less than or equal to 40 mass % (butyl-based rubber), and a rubber component of at least one kind selected from the group consisting of natural rubber, isoprene rubber, and isobutylene-isoprene rubber (butyl-based rubber) by greater than or equal to 60 mass % and less than or equal to 95 mass %. The polymer composition includes sulfur by greater than or equal to 0.1 mass parts and less than or equal to 5 mass parts with respect to the polymer component by 100 mass parts [0011] and 1 to 5 mass parts of zinc oxide [0018].  In a preferred embodiment, Nakazono et al. teaches the polymer sheet comprises 2 mass % SIBS (styrene-isobutylene-styrene rubber triblock copolymer), 98 mass % chlorobutyl rubber (IIR; butyl-based rubber), 5 parts zinc oxide, and 0.5 parts sulfur [Table2, Ex5]. Nakazono et al. teaches an insulation may be arranged between the inner liner and carcass [0027].

Previously relied on reference, Yamashiro (JP 2016-050274) teaches a tire having an insulation layer, provided between the carcass and the inner liner [0002]; the insulation layer composition comprises (a1) 20 to 50% by mass of a natural rubber or isoprene rubber (isoprene-based rubber), (a2) 20 to 60% by mass of chlorobutyl rubber and/or bromobutyl rubber (butyl-based rubber), (a3) emulsified polymerized styrene; 5 to 100 parts by mass of the rubber component contains 10 to 40 % by mass of at least one styrene-butadiene rubber [0008].  Yamashiro teaches the composition further comprises 30 to 80 parts by mass of carbon black [0009], and 2 parts by mass of sulfur [0057; Table1].  With the newly amended claims to require the butyl-based rubber is one or more of butyl rubber, brominated butyl rubber or chlorinated butyl rubber, the teachings of Yamashiro fail to render obvious the insulation layer of the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767